Name: Commission Regulation (EEC) No 3356/88 of 28 October 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 88 No L 296/19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3356/88 of 28 October 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (*), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission, according to the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3251 /88 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall , enter into force on 7 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 198, 26 . 7. 1988, p. 24. 0 OJ No L 168, 27. 6. 1987, p. 22. (4) OJ No L 289, 22. 10 . 1988, p. 35. 0 OJ No L 261 , 26. 9 . 1978, p. 5. (6) OJ No L 81 , 26. 3 . 1988, p. 43 . No L 296/20 Official Journal of the European Communities 29 . 10 . 88 ANNEX ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent qarcase price Forequarter price straight cut (') pistola cut (2) AU2 298,573 238,858 223,930 AU3 294,471 235,577 220,853 AR2 290,938 232,750 218,204 AR3 286,770 . 229,416 215,078 A02 283,782 227,026 212,837 A03 279,469 223,575 209,602 CU2 306,680 245,344 230,010 CU3 302,467 241,974 226,850 CU4 294,042 235,234 220,532 CR3 291,532 233,226 218,649 CR4 283,057 226,446 212,293 C03 274,521 219,617 205,891 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75.'